             Case 6:20-cv-00011-ADA Document 7 Filed 01/08/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
  JEANNE1TEJ. CLACK                     WESTERN DISTRICT OF TE)(AS                              PHILIPJ. DEVLIN
   CLERK OF COURT                                                                               CHIEF DEPUTY
                                              OFFICE OF THE CLERK
                                         800 FRANKLIN AVE., ROOM 380
                                               WACO, TX 76701

                                                 January 8, 2020




Kevin P.B. Johnson
Robert W. Stone
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
555 Twin Dolphin Drive, 5th Floor
Redwood Shores, California 94065-2139

          Re: Civil Case No. W-20-cv-00011        - Voxer, Inc. et al v. Facebook, Inc. et al
       Our records indicate that you are not admitted to practice in this Court. Western District
of Texas Local Court Rule AT-1(f)(1) states:

             In General: An attorney who is licensed by the highest court of a state or
             another federal district court, but who is not admitted to practice before this
             court, may represent a party in this court pro hac vice only by permission of
             the judge presiding. Unless excused by the judge presiding, an attorney is
             ordinarily required to apply for admission to the bar of this court.

       If you are representing a party, please submit a motion requesting the Court's permission
to appear in the above captioned case. If you wish to file an application to be admitted in the
Western District of Texas, the application forms and the Local Rules for the Western District of
Texas are available on our website www.txwd.uscourts.gov. If you are an attorney who
maintains his or her office outside of the Western District of Texas, the judge may require you to
designate local counsel. (Local Rule AT-2).
If you have any questions concerning this matter, please contact our office.




                                                Akeita Michà
                                                 Deputy Clerk
